OPINION OF THE COURT
Per Curiam.
Respondent Lennard S. Goodman was admitted to the practice of law in New York by the Appellate Division, First Department, on December 19, 1946. By affidavit dated April *25029, 1994, respondent offers his resignation from the Bar. In substantial compliance with 22 NYCRR 603.11, respondent states that he is offering his resignation freely in the hope that it will be accepted, acknowledges that there is presently pending an investigation into allegations of misconduct arising from, inter alia, his misappropriation of funds collected on behalf of his client, The New York Times Federal Credit Union, and admits that he withheld the monies for personal use.
The Departmental Disciplinary Committee requests that we accept respondent’s resignation.
Accordingly, respondent’s request to resign from the Bar of the State of New York is granted on consent and his name is stricken from the role of attorneys, effective immediately.
Murphy, P. J., Sullivan, Carro, Rosenberger and Ross, JJ., concur.
Motion of the Departmental Disciplinary Committee is granted, respondent’s request to resign from the Bar is granted on consent, and respondent’s name is directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.